Case: 14-40421      Document: 00513138816         Page: 1    Date Filed: 08/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-40421                                    FILED
                                  Summary Calendar                             August 3, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

YORLLI GONZALO FELIX-JAQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-1265


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Yorlli Gonzalo Felix-Jaquez appeals the 46-month within-guidelines
sentence imposed in connection with his conviction for illegal reentry after
deportation.     Felix-Jaquez argues that the district court plainly erred in
imposing the 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) based on
his prior Delaware felony conviction for drug dealing. He contends that the
statute criminalizing the offense does not require proof of remuneration and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40421     Document: 00513138816    Page: 2   Date Filed: 08/03/2015


                                 No. 14-40421

that, therefore, the conviction does not constitute a drug trafficking offense
within the meaning of § 2L1.2.
      Felix-Jaquez’s argument is foreclosed by United States v. Martinez-Lugo,
782 F.3d 198, 204-05 (5th Cir. 2015) petition for cert. filed (June 19, 2015)
(No. 14-10355).      In Martinez-Lugo, 782 F.3d at 204-05, we held that an
enhancement under § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug
trafficking offense is warranted regardless of whether the conviction for the
prior offense required proof of remuneration.
      The judgment of the district court is AFFIRMED.




                                      2